Exhibit James River Coal Company Computation of Ratio of Earnings to Fixed Charges (dollars in thousands) Successor Predecessor Year Year Year Year Eight Months Four Months Ended Ended Ended Ended Ended Ended December31, December31, December 31, December 31, December 31, April 30, 2008 2007 2006 2005 2004 2004 Earnings: Income (loss) before income taxes $ (96,266 ) $ (71,859 ) $ (53,320 ) $ (26,621 ) $ 2,767 $ 107,989 Fixed Charges 22,034 22,757 17,751 13,316 5,918 678 Total Earnings (74,322 ) (49,102 ) (35,569 ) (13,305 ) 8,685 108,667 Fixed Charges: Interest expense, including amortization of debt issue costs 17,746 19,764 16,782 12,892 5,733 567 Estimated interest factor of rental expense 4,288 2,993 969 424 185 111 Total fixed charges 22,034 22,757 17,751 13,316 5,918 678 Ratio of earnings to fixed charges and preferred dividends — 1.5 160.3 Deficiency of earnings to fixed charges and preferred dividends $ 96,266 $ 71,859 $ 53,320 $ 26,621 — —
